Title: To James Madison from Thomas Appleton, 29 May 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


29 May 1803, Leghorn. Wrote last on 20 May, at which time “there appeared little hopes” either of his obtaining “a diminution of the quarantine of our vessels” or of avoiding storage charges for merchandise that “could not be purified on ship board.” Notes that Leghorn has three lazarettos for “persons arriving from countries infected with contagious disorders” and for “certain descriptions of merchze particularly stuffs manufactured from cotton wool or hair.” The bales are “opened & exposed” for as long as the crew is quarantined. The three buildings are used for the “different degrees of probability of contagion” as determined by the board of health with the advice of the committees of health in various Mediterranean ports. The charge for storage and purification in the first lazaretto is 1 percent; in the second and third, 2 percent. In 1793 U.S. vessels underwent a forty-day quarantine after news arrived of the yellow fever epidemic in Philadelphia. This “rigorous measure” was reduced to fourteen days “(which is called a quarantine of observation) only on the fever subsiding in America.” During the past year the Marseilles board of health warned Leghorn health officials of the danger of admitting U.S. vessels after only a fourteen-day quarantine because of fever in Philadelphia, although “clean bills of health were brought by the merchantmen from Baltimore & York & other places.” Since then American ships have been subjected to a twenty-day quarantine, “& every species of manufactured goods usually brought here such as Nankeens muslins &c have been subject to a duty of one pCt,” which has sometimes amounted to $1,000 on a single cargo. “The yellow fever introduced into Spain two years since & said to be communicated by an american ship, tended to strenthen their fears in conjunction with the continued apprehensions they are under from every neighbor that surrounds them, threw an almost insurmountable barrier to every form of modification I suggested for the relief of our citizens from so vexatious a quarantine.… However … yesterday I obtained from the Governor who is chief of the Sanita or health office … that considering the total impossibility of his ascertaining at what time and in what places the yellow fever may exist or subside in the Ports of the U States, that every Captain of vessel who shall be the bearer of a patent or bill of health declaring ’that no contagious fever reigns in the town[’] and certified by the Mayor or first magistrate, by the chief of the health office & by the naval officer of the Port, that then such vessels shall be subject only to the usual term of 14 days, & that the merchandize may remain on board during this period free from the tax of one pCt.” Vessels without such documents must “positively endure the rigour of the present existing law.” JM will “readily perceive with how much facility our merchants may avail themselves of the measure the Governor has assented to, in such places where no contagion prevails.” Where it is otherwise, is persuaded JM will agree on “the necessity of every measure of precaution.” Does not doubt that “equal advantages” would result from applications by U.S. consuls in other Mediterranean ports. “On the 29th Inst … the King of Etruria died at Florence, the Queen is at present regent & will probably remain so until some other mode is adopted for the government of the present monarchical part of Italy, a period I am persuaded not far distant.” “This day” the French committed the first act of hostility against the British by seizing a vessel left behind by the British convoy which “saild from this a few days since.”
 

   
   RC, two copies (DNA: RG 59, CD, Leghorn, vol. 1). First RC 4 pp.; marked “Duplicate”; docketed by Wagner as received 26 Aug. Second RC docketed by Wagner as received 16 Sept.



   
   Appleton’s last letter to JM is dated 23 May 1803.



   
   A full transcription of this document has been added to the digital edition.

